Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendment filed on 11/17/2020 has been fully considered and made of record in this application.

EXAMINER’S AMENDMENT
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Stefan U. Koschimieder on January 5, 2021.
 	CLAIMS:
In claim 1, line 31, before “ contacting ” insert – directly --.

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of an oxide layer including silicon and oxygen, a concentration of nitrogen in the oxide layer being lower than a concentration of nitrogen in the nitride layer.  The oxide layer including first to third oxide regions and at least a portion of the first nitride region being provided between the first oxide region and the first semiconductor region.  At least a portion 
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system 


AC/January 5, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897